Exhibit 4.4 REGISTRATION RIGHTS AGREEMENT by and among Speedway Motorsports, Inc., and the Guarantors named herein and Merrill Lynch, Pierce, Fenner & Smith Incorporated J.P. Morgan Securities LLC SunTrust Robinson Humphrey, Inc. Wells Fargo Securities, LLC U.S. Bancorp Investments, Inc. PNC Capital Markets LLC Fifth Third Securities, Inc. TD Securities (USA) LLC Comerica Securities, Inc. Regions Securities LLC Dated as of January 27, 2015 REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this “ Agreement ”) is made and entered into as of January 27, 2015, by and among Speedway Motorsports, Inc., a Delaware corporation (the “ Issuer ”), the guarantors listed on Schedule A hereto (each, a “ Guarantor ”) and Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P. Morgan Securities LLC, SunTrust Robinson Humphrey, Inc., Wells Fargo Securities, LLC, U.S. Bancorp Investments, Inc., PNC Capital Markets LLC, Fifth Third Securities, Inc., TD Securities (USA) LLC, Comerica Securities, Inc. and Regions Securities LLC (each an “ Initial Purchaser ” and, collectively, the “ Initial Purchasers ”), each of whom has agreed to purchase the Issuer’s $200,000,000 aggregate principal amount of 5.125% Senior Notes due 2023 being issued on the Closing Date (the “ Notes ”) fully and unconditionally guaranteed by the Guarantors (the “ Guarantees ”) pursuant to the Purchase Agreement (as defined below). The Notes and the Guarantees attached thereto are herein collectively referred to as the “ Securities .” This Agreement is made pursuant to the Purchase Agreement, dated as of January 22, 2015 (the “ Purchase Agreement ”), by and among the Issuer, the Guarantors and the Initial Purchasers, (i) for the benefit of the Initial Purchasers and (ii) for the benefit of the Holders from time to time of Transfer Restricted Securities (including the Initial Purchasers). In order to induce the Initial Purchasers to purchase the Securities, the Issuer and the Guarantors have agreed to provide the registration rights set forth in this Agreement. The execution and delivery of this Agreement is a condition to the obligations of the Initial Purchasers set forth in Section 5(g) of the Purchase Agreement. The parties hereby agree as follows: SECTION 1.
